FILED
                            NOT FOR PUBLICATION                             APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM JOHN COATES,                             No. 11-15723

              Petitioner - Appellant,            D.C. No. 2:09-cv-03499-GGH

  v.
                                                 MEMORANDUM *
R. GROUNDS,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                  Gregory G. Hollows, Magistrate Judge, Presiding

                             Submitted April 17, 2012 **
                              San Francisco, California

Before: GOODWIN, REINHARDT, and MURGUIA, Circuit Judges.

       California state prisoner William John Coates appeals the district court’s

denial of his habeas corpus petition challenging his conviction for continuous

sexual abuse of a child under fourteen in violation of Cal. Penal Code § 288.5.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Coates argues the admission of testimony about his prior acts rendered his trial

fundamentally unfair and that without that testimony, the jury could not have found

him guilty of committing three or more acts of substantial sexual conduct with a

child under the age of fourteen, as required by § 288.5.

      Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), we

may grant a habeas petition only if the state court’s decision was “forbidden by

‘clearly established Federal law,’ as laid out by the Supreme Court.” Holley v.

Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (quoting 28 U.S.C. § 2254(d)).

A legal principle is “clearly established” within the meaning of 28 U.S.C. §

2254(d)(1) if “it is embodied in a holding of [the Supreme] Court.” Thaler v.

Haynes, 130 S. Ct. 1171, 1173 (2010) (citing Carey v. Musladin, 549 U.S. 70, 74

(2006)).

      Although the Supreme Court has said the writ should issue “when

constitutional errors have rendered the trial fundamentally unfair,” the Supreme

Court “has not yet made a clear ruling that admission of irrelevant or overtly

prejudicial evidence constitutes a due process violation sufficient to warrant

issuance of the writ.” Holley, 568 F.3d at 1101. The Supreme Court reserved the

issue of whether admitting other-crimes evidence to show conduct in conformity

therewith violates due process. Estelle v. McGuire, 502 U.S. 62, 75 n.5 (1991);


                                          2
see also Alberni v. McDaniel, 458 F.3d 860, 863 (9th Cir. 2006). Therefore, we

cannot conclude that the California Court of Appeal acted in an objectively

unreasonable manner in concluding that the propensity evidence introduced against

Coates did not violate due process.

      AFFIRMED.




                                         3